 



Exhibit 10.45
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated October 10, 2006 by and
between, Jacuzzi Brands, Inc., a Delaware corporation, with its principal office
at Phillips Point — West Tower, 777 South Flagler Drive, Suite 1108, West Palm
Beach, Florida 33401 (the “Company”), and Alex P. Marini (“Executive”).
W I T N E S S E T H
WHEREAS, the Company has employed Executive as President and Chief Executive
Officer effective September 1, 2006 (the “Commencement Date”); and
WHEREAS, the Company and the Executive previously entered into an employment
agreement (the “Prior Agreement”) on August 11, 2005; and
WHEREAS, the Company and Executive desire to amend the terms of the Prior
Agreement by amending and restating the Prior Agreement with this agreement (the
“Agreement”), effective on the Commencement Date.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 



--------------------------------------------------------------------------------



 



     1. Term of Employment. Except for earlier termination as provided in
Section 7 hereof, Executive’s employment under this Agreement shall be for a
three-year term (the “Employment Term”) commencing on the Commencement Date and
ending three (3) years thereafter. Subject to Section 7 hereof, the Employment
Term shall be automatically extended for additional terms of successive one
(1) year periods unless the Company or Executive gives written notice to the
other at least ninety (90) days prior to the expiration of the then current
Employment Term of the termination of Executive’s employment hereunder at the
end of such current Employment Term.
     2. Positions.
          (a) Executive shall serve as President and Chief Executive Officer of
the Company and report directly to the Board of Directors of the Company (the
“Board”). Executive shall be elected to the Board effective on the Commencement
Date. If requested by the Board, Executive shall also serve as an executive
officer and director of subsidiaries and a director of associated companies of
the Company without additional compensation and subject to any policy of the
Board or any compensation committee of the Board with regard to retention or
turnover of the director’s fees.
          (b) Executive shall have such duties and authority, consistent with
his position as the Chief Executive Officer as shall be assigned to him from
time to time by the Board.
          (c) During the Employment Term, Executive shall devote all of his
business time and efforts to the performance of his duties hereunder; provided,
however, that Executive shall be allowed, to the extent that such activities do
not materially interfere with the performance of his duties and responsibilities
hereunder, to manage his

2



--------------------------------------------------------------------------------



 




passive personal interests and to serve on civic or charitable boards or
committees, and subject to the next sentence, serve on corporate boards of
directors. Executive may serve on corporate boards of directors only if approved
in advance by the Board (which approval may be withdrawn at any time) and shall
not serve on any corporate board of directors if such service would be
inconsistent with his fiduciary responsibilities to the Company.
     3. Base Salary. During the Employment Term, the Executive shall receive a
base salary at the annual rate of not less than $575,000. Base salary shall be
payable in accordance with the usual payroll practices of the Company.
Executive’s base salary shall be subject to annual review by the Board during
the Employment Term and may be increased, but not decreased, from time to time
by the Board. The base salary as determined as aforesaid from time to time shall
constitute “Base Salary” for purposes of this Agreement.
     4. Incentive Compensation.
          (a) Bonus. For the fiscal years commencing on or about October 1, 2006
and thereafter during the Employment Term, Executive shall be eligible to
participate in an incentive bonus plan of the Company in accordance with, and
subject to, the terms of such plan, that provides an annual cash target bonus
opportunity equal to at least 100% of Base Salary (the “Target Bonus”), which
shall be converted into a like benefit if and when the Company implements its
proposed value added plan or such other program that the Company shall adopt. In
addition, commencing on or about October 1, 2006 and thereafter during the
Employment Term, Executive shall be eligible to participate in the Company’s
long term incentive program which shall provide Executive

3



--------------------------------------------------------------------------------



 



with the opportunity to receive awards at a level equal to 150% of Base Salary,
which shall be converted into a like benefit if and when the Company implements
its proposed value added plan or such other program that the Company shall
adopt. For the fiscal year ending September 30, 2006, Executive shall be
eligible to receive a bonus in accordance with the terms of Section 4(a) of the
Prior Agreement.
          (b) Other Compensation. The Company may award to Executive such other
bonuses and compensation as it deems appropriate and reasonable.
          (c) Restricted Stock. The Restricted Stock awarded pursuant to Section
4(b) of the Prior Agreement shall continue to be governed by the vesting
provisions of the Prior Agreement and the retirement provisions of the Prior
Agreement.
     5. Employee Benefits and Vacation.
          (a) During the Employment Term, Executive shall be entitled to
participate in all pension, long-term incentive compensation, retirement,
savings, welfare and other employee benefit plans and arrangements and fringe
benefits and perquisites generally maintained by the Company from time to time
for the benefit of its senior executive officers, in each case in accordance
with their respective terms as in effect from time to time.
          (b) During the Employment Term, Executive shall be entitled to
vacation each year in accordance with the Company’s policies in effect from time
to time, but in no event less than four (4) weeks paid vacation per calendar
year. Executive shall also be entitled to such periods of paid sick leave as is
customarily provided by the Company to its senior executive employees.

4



--------------------------------------------------------------------------------



 



          (c) If Executive’s employment with the Company terminates due to his
retirement from the Company no earlier than age 62 and so long as such
retirement is not in connection with a termination pursuant to Section 7(d)
hereof, Executive shall be provided with a minimum monthly retirement benefit
(“Minimum Pension”) payable in the form of a joint and survivor annuity for the
benefit of Executive and Executive’s spouse. During Executive’s life, the amount
of the Minimum Pension shall be equal to $20,000 per month beginning at such
actual retirement date consisting of the sum of any monthly benefits accrued or
payable under any qualified or non-qualified pension plans covering the
Executive during his employment with the Company and/or Zurn Industries, Inc., a
Pennsylvania corporation, (including, without limitation, the Jacuzzi Brands
Inc. Supplemental Executive Retirement Plan (the “Jacuzzi SERP”) and the Zurn
Supplemental Pension Plan (the “Zurn SUPP”)) and/or the actuarial equivalent of
such benefits, in the form of a joint and survivor annuity for the benefit of
Executive and Executive’s spouse, if the benefits are not paid monthly,
(collectively, the “Executive’s Retirement Plans”) plus such additional monthly
amounts as may be necessary to provide for the Minimum Pension. The survivor
annuity benefit shall be 60% of the Minimum Pension. However, if Executive or
his spouse is entitled to a greater benefit under the terms of the Executive
Retirement Plans (actuarially calculated using the actuarial factors then
applying in the Company’s defined benefit plan), then Executive or his spouse
shall receive the benefits payable under the Executive Retirement Plans in lieu
of the Minimum Pension. The benefit paid under the Jacuzzi SERP shall be paid in
the form of a joint and survivor annuity for the benefit of Executive and
Executive’s spouse, with the

5



--------------------------------------------------------------------------------



 




spouse receiving a 60% survivor benefit. Anything contained herein to the
contrary notwithstanding, if the Executive’s spouse at the time of his death is
more than five (5) years younger than his current spouse on the date hereof, the
aforesaid survivor annuity benefit shall be actuarially adjusted to reflect the
age of his then spouse as compared to the age of his spouse on the date hereof.
In the event that Executive voluntarily terminates his employment with the
Company for any reason other than Termination for Good Reason, death or
Disability, the Executive shall only be entitled to receive his benefits under
this Section 5(c) if the Executive gives the Company at least six months prior
written notice of such termination. In the event that Executive does not give
the Company such written notice, the Executive shall be obligated to pay the
Company an amount equal to the then current annual Base Salary, which shall be
withheld from all other amounts due and owing to the Executive from the Company
or shall be paid in full by the Executive, in his sole discretion.
          (d) If Executive’s employment with the Company terminates due to his
retirement from the Company no earlier than age 62 and so long as such
retirement is not in connection with a termination pursuant to Section 7(d)
hereof, Executive and his spouse shall be receive retiree medical benefits
pursuant to the terms of the Company’s retiree medical plan covering the senior
executives of the Company at the time of such termination, provided however, if
such retiree medical benefits, or related terms, are modified or terminated for
retired participants in such plan, (or its successor or replacement plan), such
modification or termination shall also apply to Executive.
     6. Business Expenses. The Company shall reimburse Executive for the travel,
entertainment and other business expenses incurred by Executive in the

6



--------------------------------------------------------------------------------



 



performance of his duties hereunder, in accordance with the Company’s policies
as in effect from time to time.
     7. Termination.
          (a) The employment of Executive and the Employment Term shall
terminate as provided in Section 1 hereof or, if earlier, upon the earliest to
occur of any of the following events:
               (i) the death of Executive;
               (ii) the termination of Executive’s Employment by the Company due
to Executive’s Disability (as defined in Exhibit A) pursuant to Section 7(b)
hereof;
               (iii) the termination of Executive’s Employment by the Executive
for Good Reason (as defined in Exhibit A) pursuant to Section 7(c) hereof;
               (iv) the termination of Executive’s employment by the Company
without Cause (as defined in Exhibit A) pursuant to Section 7(e) hereof;
               (v) the termination of employment by Executive without Good
Reason upon sixty (60) days prior written notice pursuant to Section 7(e)
hereof; or
               (vi) the termination of Executive’s employment by the Company for
Cause pursuant to Section 7(d) hereof.
          (b) Disability. If Executive incurs a Disability, the Company may
terminate Executive’s employment for Disability, upon thirty (30) days written
notice by a Notice of Disability Termination, at any time thereafter during such
twelve (12) month

7



--------------------------------------------------------------------------------



 




period while Executive is unable to carry out his duties as a result of the same
or related physical or mental illness or incapacity. Such termination shall not
be effective if Executive returns to the full time performance of his material
duties within such thirty (30) day period.
          (c) Termination for Good Reason. A Termination for Good Reason means a
termination by Executive by written notice given within ninety (90) days after
the occurrence of the Good Reason event, unless such circumstances are fully
corrected prior to the date of termination specified in the Notice of
Termination for Good Reason. A Notice of Termination for Good Reason shall mean
a notice that shall indicate the specific Good Reason event relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for Termination for Good Reason. The failure by Executive to set
forth in the Notice of Termination for Good Reason any facts or circumstances
which contribute to the showing of Good Reason shall not waive any right of
Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing his rights hereunder. The Notice of Termination for
Good Reason shall provide for a date of termination not less than ten (10) nor
more than sixty (60) days after the date such Notice of Termination for Good
Reason is given.
          (d) Cause. Subject to the notification provisions of this
Section 7(d), Executive’s employment hereunder may be terminated by the Board,
or an authorized committee thereof for, Cause. A Notice of Termination for Cause
shall mean a notice that shall indicate the specific termination provision in
Section (a) of Exhibit A relied upon and shall set forth in reasonable detail
the facts and circumstances which provide for a basis for Termination for Cause.
The date of termination for a Termination for

8



--------------------------------------------------------------------------------



 




Cause shall be the date indicated in the Notice of Termination for Cause. Any
purported Termination for Cause which is held by a court not to have been based
on the grounds set forth in this Agreement or not to have followed the
procedures set forth in this Agreement shall be deemed a termination by the
Company without Cause.
          (e) Other Terminations. The Executive’s employment by the Company
shall be at will. Accordingly, the Company may terminate the Executive at any
time (with or without notice), for reasons other than Cause or for no reason.
Subject to Section 5(c) above, the Executive may terminate his employment with
the Company at any time upon sixty (60) days prior written notice.
     8. Consequences of Termination of Employment.
          (a) Death, Disability, Voluntary Resignation without Good Reason, for
Cause, Nonextension of the Employment Term by Executive. If Executive’s
employment and the Employment Term are terminated by reason of (i) Executive’s
death or Disability, (ii) by Executive without Good Reason, or as a result of a
notice of nonextension of the Employment Term by Executive or (iii) by the
Company for Cause or pursuant to Section 7(a)(vi) hereof, the Employment Term
under this Agreement shall terminate without further obligations to Executive or
Executive’s legal representatives under this Agreement except for: (i) any Base
Salary earned but unpaid through the date of termination, any earned but unpaid
bonus, any accrued but unused vacation pay payable pursuant to the Company’s
policies, and any unreimbursed business expenses payable pursuant to Section 6
(collectively “Accrued Amounts”) (which, amounts shall, in the event of
Executive’s death, be promptly paid in a lump sum to Executive’s estate) and
(ii) any other amounts or benefits owing to Executive under the then applicable

9



--------------------------------------------------------------------------------



 




employee benefit plans, long-term incentive plans or equity plans and programs
of the Company which shall be paid in accordance with such plans and programs,
including, if applicable, the Minimum Pension in Section 5(c) above (provided
proper written notice is given by Executive in accordance with Section 5(c)
above).
          (b) Termination by Executive for Good Reason, or Termination by the
Company without Cause. If Executive’s employment and the Employment Term are
terminated (i) by the Executive for Good Reason, or (ii) by the Company without
Cause (and other than for Disability or pursuant to Section 7(a)(vi)), Executive
shall be entitled to receive the Accrued Amounts, and shall, subject to
Sections 9(b), 9(c) and 10 hereof, be entitled to receive:

(A)   (1) Equal monthly payments in an amount equal to his then monthly rate of
Base Salary (minimum $575,000), for a period of twenty four (24) months;      
(2) Notwithstanding the preceding paragraph 8(b)(A)(1), if such termination
occurs within two (2) years after a Change in Control, in lieu of the foregoing,
Executive shall receive in a lump sum within five (5) days after compliance with
such Section 9(b) the amount equal to the product of Executive’s Base Salary at
the time of the Change in Control (minimum $575,000) plus the greater of
(i) Executive’s Target Bonus for the fiscal year in which the termination
occurs, or (ii) the Executive’s Target Bonus in the fiscal year immediately
preceding the date in which the Change in Control occurs, multiplied by two (2);
  (B)   Any other amounts or benefits owing to Executive under the then
applicable employee benefit, long term incentive or equity plans and programs of
the Company which shall be paid in accordance with such plans and programs;

10



--------------------------------------------------------------------------------



 



    provided that, if such termination occurs within two (2) years after a
Change in Control, Executive will also be entitled to accelerated vesting of all
equity compensation under any equity-based compensation plans, programs or
policies of the Company;

(C)   If such termination is within two (2) years after a Change in Control, two
(2) years of additional service and compensation credit (at the compensation
level in the fiscal year ending immediately prior to the Change in Control) for
pension purposes under any defined benefit type qualified or nonqualified
pension plan or arrangement of the Company, which payment shall be made through
and in accordance with the terms of the nonqualified defined benefit pension
arrangement if any then exists, or, if not, in an actuarially equivalent lump
sum (using the actuarial factors then applying in the Company’s defined benefit
plan covering Executive);   (D)   If such termination is within two (2) years
after a Change in Control, an amount equal to two (2) years of the maximum
Company contribution (assuming Executive deferred the maximum amount and
continued to earn his then current salary) under any type of qualified or
nonqualified 401(k) plan, which payments shall be made in lump sum;   (E)   If
such termination is within two (2) years after a Change in Control, payment of
Executive’s and his dependents’ premiums for health and medical insurance
coverage, which provides substantially similar benefits as was being provided to
Executive on the day prior to Executive’s termination of employment, for two
(2) years following Executive’s date of termination; and

11



--------------------------------------------------------------------------------



 



(F)   If such termination is effective at or after age 62, the Minimum Pension.

          (c) Other. If (A) Executive’s employment with the Company is
terminated by the Executive for Good Reason or the Company without Cause, and
(B) if such termination is made without a good faith determination made by the
Board that the Executive has not been successfully performing and completing his
duties as assigned to him by the Board, then the Executive shall receive a bonus
in the amount determined by multiplying the amount of the bonus Executive would
have been entitled to receive had he remained in the Company’s employment for
the remainder of the period with respect to which the bonus is granted (“Bonus
Period”), by the ratio determined by dividing X , the amount of days in the
Bonus Period that Executive is employed with the Company, by Y, the total amount
of days in the Bonus Period, payable at the time the bonus would have otherwise
been paid if Executive’s employment had not been terminated. The decision by the
Board to make or not to make the determination referred to in the previous
sentence shall be final, conclusive and binding.
     Notwithstanding any provision to the contrary, if Executive’s death should
occur while Executive is receiving payments or entitlements pursuant to this
Section 8, Executive’s spouse (or estate) will continue to be provided with such
payments and benefits for the remainder of the two (2) year period.
     9. (a) No Mitigation; No Set-Off. In the event of any termination of
employment under Section 8, Executive shall be under no obligation to seek other
employment and there shall be no offset against any amounts due Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain. Any amounts due under Section 8 are in the
nature of

12



--------------------------------------------------------------------------------



 



severance payments and are not in the nature of a penalty. Such amounts are
inclusive, and in lieu of any, amounts payable under any other salary
continuation or cash severance arrangement of the Company and to the extent paid
or provided under any other such arrangement shall be offset from the amount due
hereunder.
          (b) Executive agrees that, as a condition to receiving the payments
and benefits provided under Section 8(b) hereunder he will execute, deliver and
not revoke (within the time period permitted by applicable law) a release of all
claims of any kind whatsoever against the Company, its affiliates, officers,
directors, employees, agents and shareholders in the then standard form being
used by the Company for senior executives (but without release of the right of
indemnification hereunder or under the Company’s By-laws or rights under benefit
or equity plans that by their terms are intended to survive termination of his
employment).
          (c) Upon any termination of employment, Executive hereby resigns as an
officer and director of the Company, any subsidiary and any affiliate and as a
fiduciary of any benefit plan of any of the foregoing. Executive shall promptly
execute any further documentation thereof as requested by the Company and, if
the Executive is to receive any payments from the Company, execution of such
further documentation shall be a condition thereof.
10. Covenants Against Disclosure, Solicitation and Competition.
          (a) Executive acknowledges that as a result of his employment by the
Company, Executive will obtain secret and confidential information as to the
Company and its affiliates and create relationships with customers, suppliers
and other persons dealing with the Company and its affiliates and the Company
and its affiliates will suffer

13



--------------------------------------------------------------------------------



 




substantial damage, which would be difficult to ascertain, if Executive should
use such confidential information or take advantage of such relationship and
that because of the nature of the information that will be known to Executive
and the relationships created it is necessary for the Company and its affiliates
to be protected by the Confidentiality restrictions set forth herein. Executive
acknowledges that the provisions of this Agreement are reasonable and necessary
for the protection of the businesses of the Company and its affiliates and that
part of the compensation paid under this Agreement and the agreement to pay
severance in certain instances is in consideration for the agreements in this
Section 10.
          (b) Executive acknowledges that the retention of nonclerical employees
employed by the Company and its affiliates in which the Company and its
affiliates have invested training and depends on for the operation of their
businesses is important to the businesses of the Company and its affiliates,
that Executive will obtain unique information as to such employees as an
executive of the Company and will develop a unique relationship with such
persons as a result of being an executive of the Company and, therefore, it is
necessary for the Company and its affiliates to be protected from Executive’s
Solicitation of such employees as set forth below.
          (c) Executive acknowledges that the provisions of this Agreement are
reasonable and necessary for the protection of the businesses of the Company and
its affiliates and that part of the compensation paid under this Agreement and
the agreement to pay severance in certain instances is in consideration for the
agreements in this Section.

14



--------------------------------------------------------------------------------



 



          (d) “Competition” means participating, directly or indirectly, as an
individual proprietor, partner, stockholder, officer, employee, director, joint
venturer, investor, lender, consultant or in any capacity whatsoever (within the
United States of America, or in any country where the Company or its affiliates
do business) in a business in meaningful competition with the Company’s
businesses, provided, however, that such participation shall not include (i) the
mere ownership of not more than one percent (1%) of the total outstanding stock
of a publicly held company; or (ii) any activity engaged in with the prior
written approval of the Board.
          (e) “Solicitation” means recruiting, soliciting or inducing, of any
nonclerical employee or employees of the Company or its affiliates to terminate
their employment with, or otherwise cease their relationship with, the Company
or its affiliates or hiring or assisting another person or entity to hire any
nonclerical employee of the Company or its affiliates or any person who within
six (6) months before had been a nonclerical employee of the Company or its
affiliates and were recruited or solicited for such employment or other
retention while an employee of the Company, provided, however, that solicitation
shall not include any of the foregoing activities engaged in with the prior
written approval of the Board.
          (f) If any restriction set forth with regard to Competition or
Solicitation is found by any court of competent jurisdiction, or an arbitrator,
to be unenforceable because it extends for too long a period of time or over too
great a range of activities or in too broad a geographic area, it shall be
interpreted to extend over the maximum period of time, range of activities or
geographic area as to which it may be enforceable. If any provision of this
Section shall be declared to be invalid or

15



--------------------------------------------------------------------------------



 




unenforceable, in whole or in part, as a result of the foregoing, as a result of
public policy or for any other reason, such invalidity shall not affect the
remaining provisions of this Section which shall remain in full force and
effect.
          (g) During and after the Employment Term, Executive shall hold in a
fiduciary capacity for the benefit of the Company and its affiliates all secret
or confidential information, knowledge or data relating to the Company and its
affiliates, and their respective businesses, including any confidential
information as to customers of the Company and its affiliates, (i) obtained by
Executive during his employment by the Company and its affiliates and (ii) not
otherwise public knowledge or known within the applicable industry. Executive
shall not, without prior written consent of the Company, unless compelled
pursuant to the order of a court or other governmental or legal body having
jurisdiction over such matter, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.
In the event Executive is compelled by order of a court or other governmental or
legal body to communicate or divulge any such information, knowledge or data to
anyone other than the foregoing, he shall promptly notify the Company of any
such order and he shall cooperate fully with the Company in protecting such
information to the extent possible under applicable law.
          (h) Upon termination of his employment with the Company and its
affiliates, or at any time as the Company may request, Executive shall promptly
deliver to the Company, as requested, all documents (whether prepared by the
Company, an affiliate, Executive or a third party) relating to the Company, an
affiliate or any of their businesses or property which he may possess or have
under his direction or control other

16



--------------------------------------------------------------------------------



 




than documents provided to Executive in his capacity as a participant in any
employee benefit plan, policy or program of the Company or any agreement by and
between Executive and the Company with regard to Executive’s employment or
severance.
          (i) During the period the Executive is employed by the Company and for
two (2) years following a termination of Executive’s employment for any reason
whatsoever, Executive shall not engage in Solicitation, and shall not enter into
Competition with the Company or its affiliates.
          (j) In the event of a breach or potential breach of this Section 10,
Executive acknowledges that the Company and its affiliates will be caused
irreparable injury and that money damages may not be an adequate remedy and
agree that the Company and its affiliates shall be entitled to injunctive relief
(in addition to its other remedies at law) to have the provisions of this
Section 10 enforced. It is hereby acknowledged that the provisions of this
Section 10 are for the benefit of the Company and all of the affiliates of the
Company and each such entity may enforce the provisions of this Section 10 and
only the applicable entity can waive the rights hereunder with respect to its
confidential information and employees.
          (k) In the event of breach, as adjudicated by a court of competent
jurisdiction, of this Section 10 by Executive, while Executive is receiving
amounts under this Agreement, (i) Executive shall not be entitled to receive any
future amounts pursuant to this Agreement, and (ii) Executive shall be obligated
to return to the Company, within 10 days of such adjudication, all amounts paid
by the Company pursuant to this Agreement on or after the date of the breach.

17



--------------------------------------------------------------------------------



 



          (l) Executive specifically agrees that the restrictive covenants and
other provisions of this Section 10 shall be enforceable by the Company’s
successors and/or assigns.
          (m) Furthermore, in the event of breach of this Section 10 by
Executive, while he is receiving amounts under Section 8(b) hereof, Executive
shall not be entitled to receive any future amounts pursuant to Section 8(b)
hereof.
     11. Indemnification. The Company shall indemnify and hold harmless
Executive to the extent provided in the Certificate of Incorporation and By-Laws
of the Company for any action or inaction of Executive while serving as an
officer and director of the Company or as an officer or director of any other
subsidiary or affiliate of the Company or as a fiduciary of any benefit plan.
The Company shall cover Executive under directors and officers liability
insurance both during and, while potential liability exists, after the
Employment Term in the same amount and to the same extent as the Company covers
its other officers and directors.
     12. Special Tax Provision.
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event that any amount or benefit paid, payable, or to be paid, or distributed,
distributable, or to be distributed to or with respect to Executive by the
Company (whether pursuant to the terms of this Agreement or any other plan;
arrangement or agreement with the Company, any person whose actions result in a
change of ownership covered by Section 280G(b)(2) of the Internal Revenue Code
of 1986, as amended (the “Code”) or any person affiliated with the Company or
such person) as a result of a change in ownership of the Company or a direct or
indirect parent thereof (collectively, the “Covered

18



--------------------------------------------------------------------------------



 




Payments”) is or becomes subject to the excise tax imposed by or under
Section 4999 of the Code (or any similar tax that may hereafter be imposed),
and/or any interest or penalties with respect to such excise tax (such excise
tax, together with such interest and penalties, is hereinafter collectively
referred to as the “Excise Tax”), the Company shall pay to Executive an
additional amount (the “Tax Reimbursement Payment”) such that after payment by
Executive of all taxes (including, without limitation, any interest or penalties
and any Excise Tax imposed on or attributable to the Tax Reimbursement Payment
itself), Executive retains an amount of the Tax Reimbursement Payment equal to
the sum of (i) the amount of the Excise Tax imposed upon the Covered Payments,
and (ii) without duplication, an amount equal to the product of (A) any
deductions disallowed for federal, state or local income or payroll tax purposes
because of the inclusion of the Tax Reimbursement Payment in Executive’s
adjusted gross income, and (B) the highest applicable marginal rate of federal,
state or local income taxation, respectively, for the calendar year in which the
Tax Reimbursement Payment is made or is to be made. The intent of this
Section 12 is that (a) the Executive, after paying his Federal, state and local
income tax and any payroll taxes on Executive, will be in the same position as
if he was not subject to the Excise Tax under Section 4999 of the Code and did
not receive the extra payments pursuant to this Section 12 and (b) that
Executive should never be “out-of-pocket” with respect to any tax or other
amount subject to this Section 12, whether payable to any taxing authority or
repayable to the Company, and this Section 12 shall be interpreted accordingly.

19



--------------------------------------------------------------------------------



 



          (b) Except as otherwise provided in Section 12(a), for purposes of
determining whether any of the Covered Payments will be subject to the Excise
Tax and the amount of such Excise Tax,
               (i) such Covered Payments will be treated as “parachute payments”
(within the meaning of Section 280G(b)(2) of the Code) and such payments in
excess of the Code Section 280G(b)(3) “base amount” shall be treated as subject
to the Excise Tax, unless, and except to the extent that, the Company’s
independent certified public accountants appointed prior to the change in
ownership covered by Code Section 280G(b)(2) or legal counsel (reasonably
acceptable to Executive) appointed by such public accountants (or, if the public
accountants decline such appointment and decline appointing such legal counsel,
such independent certified public accountants as promptly mutually agreed on in
good faith by the Company and the Executive) (the “Accountant”), deliver a
written opinion to Executive, reasonably satisfactory to Executive’s legal
counsel, that Executive has a reasonable basis to claim that the Covered
Payments (in whole or in part) (A) do not constitute “parachute payments”,
(B) represent reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4) of the Code) in excess of the “base amount”
allocable to such reasonable compensation, or (C) such “parachute payments” are
otherwise not subject to such Excise Tax (with appropriate legal authority,
detailed analysis and explanation provided therein by the Accountants); and

20



--------------------------------------------------------------------------------



 



               (ii) the value of any Covered Payments which are non-cash
benefits or deferred payments or benefits shall be determined by the Accountant
in accordance with the principles of Section 280G of the Code.
          (c) For purposes of determining the amount of the Tax Reimbursement
Payment, Executive shall be deemed:
               (i) to pay federal, state, local income and/or payroll taxes at
the highest applicable marginal rate of income taxation for the calendar year in
which the Tax Reimbursement Payment is made or is to be made, and
               (ii) to have otherwise allowable deductions for federal, state
and local income and payroll tax purposes at least equal to those disallowed due
to the inclusion of the Tax Reimbursement Payment in Executive’s adjusted gross
income.
          (d) (i) (A) In the event that prior to the time Executive has filed
any of his tax returns for the calendar year in which the change in ownership
event covered by Code Section 280G(b)(2) occurred, the Accountant determines,
for any reason whatever, the correct amount of the Tax Reimbursement Payment to
be less than the amount determined at the time the Tax Reimbursement Payment was
made, the Executive shall repay to the Company, at the time that the amount of
such reduction in Tax Reimbursement Payment is determined by the Accountant, the
portion of the prior Tax Reimbursement Payment attributable to such reduction
(including the portion of the Tax Reimbursement Payment attributable to the
Excise Tax and federal, state and local income and payroll tax imposed on the
portion of the Tax Reimbursement Payment being repaid by Executive, using the
assumptions and methodology utilized to calculate the Tax

21



--------------------------------------------------------------------------------



 




Reimbursement Payment (unless manifestly erroneous)), plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code.

(B)   In the event that the determination set forth in (A) above is made by the
Accountant after the filing by Executive of any of his tax returns for the
calendar year in which the change in ownership event covered by Code
Section 280G(b)(2) occurred but prior to one (1) year after the occurrence of
such change in ownership, Executive shall file at the request of the Company an
amended tax return in accordance with the Accountant’s determination, but no
portion of the Tax Reimbursement Payment shall be required to be refunded to the
Company until actual refund or credit of such portion has been made to
Executive, and interest payable to the Company shall not exceed the interest
received or credited to Executive by such tax authority for the period it held
such portion (less any tax Executive must pay on such interest and which he is
unable to deduct as a result of payment of the refund).

(C)   In the event Executive receives a refund pursuant to (B) above and repays
such amount to the Company, Executive shall thereafter file for refunds or
credits by reason of the repayments to the Company.

(D)   Executive and the Company shall mutually agree upon the course of action,
if any, to be pursued (which shall be at the expense of the Company) if
Executive’s claim for refund or credit is denied.

               (ii) In the event that the Excise Tax is later determined by the
Accountants or the Internal Revenue Service to exceed the amount taken into
account hereunder at the time the Tax Reimbursement Payment is made

22



--------------------------------------------------------------------------------



 



(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Tax Reimbursement Payment), the Company shall make
an additional Tax Reimbursement Payment in respect of such excess (plus any
interest or penalties payable with respect to such excess) once the amount of
such excess is finally determined.
               (iii) In the event of any controversy with the Internal Revenue
Service (or other taxing authority) under this Section 12, subject to subpart
(i)(D) above, Executive shall permit the Company to control issues related to
this Section 12 (at its expense), provided that such issues do not potentially
materially adversely affect Executive, but Executive shall control any other
issues. In the event the issues are interrelated, Executive and the Company
shall in good faith cooperate so as not to jeopardize resolution of either
issue, but if the parties cannot agree Executive shall make the final
determination with regard to the issues. In the event of any conference with any
taxing authority as to the Excise Tax or associated income taxes, Executive
shall permit the representative of the Company to accompany him and Executive
and his representative shall cooperate with the Company and its representative.
               (iv) With regard to any initial filing for a refund or any other
action required pursuant to this Section 12 (other than by mutual agreement) or,
if not required, agreed to by the Company and Executive, the Executive shall
cooperate fully with the Company, provided that the foregoing shall not apply to
actions that are provided herein to be at the sole discretion of Executive.

23



--------------------------------------------------------------------------------



 



          (a) The Tax Reimbursement Payment, or any portion thereof, payable by
the Company shall be paid not later than the fifth (5th) day following the
determination by the Accountant and any payment made after such fifth (5th) day
shall bear interest at the rate provided in Code Section 1274(b)(2)(B). The
Company shall use its best efforts to cause the Accountant, to promptly deliver
the initial determination required hereunder and, if not delivered, within
ninety (90) days after the change in ownership event covered by
Section 280G(b)(2) of the Code, the Company shall pay Executive the Tax
Reimbursement Payment set forth in an opinion from counsel recognized as
knowledgeable in the relevant areas selected by Executive, and reasonably
acceptable to the Company, within five (5) days after delivery of such opinion.
The amount of such payment shall be subject to later adjustment in accordance
with the determination of the Accountant as provided herein.
          (b) The Company shall be responsible for all charges of the Accountant
and if (e) is applicable the reasonable charges for the opinion given by
Executive’s counsel.
The Company and Executive shall mutually agree on and promulgate further
guidelines in accordance with this Section 12 to the extent, if any, necessary
to effect the reversal of excessive or shortfall Tax Reimbursement Payments. The
foregoing shall not in any way be inconsistent with Section l2(d)(i)(D) hereof.
     13. Legal and Other Fees and Expenses. In the event that a claim for
payment or benefits under this Agreement is disputed, the Company shall pay all
reasonable attorney, accountant and other professional fees and reasonable
expenses incurred by

24



--------------------------------------------------------------------------------



 



Executive in pursuing such claim, provided Executive is successful with regard
to a material portion of his claim.
     14. Miscellaneous.
          (a) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida without reference to
principles of conflict of laws.
          (b) Entire Agreement/Amendments. This Agreement and the instruments
contemplated herein contain the entire understanding of the parties with respect
to the employment of Executive by the Company from and after the Commencement
Date and supersedes any prior agreements between the Company and Executive with
respect thereto. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein and therein. This Agreement
may not be altered, modified, or amended except by written instrument signed by
the parties hereto.
          (c) No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement. Any such
waiver must be in writing and signed by Executive or an authorized officer of
the Company, as the case may be.
          (d) Assignment. This Agreement shall not be assignable by Executive.
This Agreement shall be assignable by the Company only to an entity which is
owned, directly or indirectly, in whole or in part by the Company or by any
successor

25



--------------------------------------------------------------------------------



 




to the Company or an acquirer of all or substantial all of the assets of the
Company, provided such entity or acquirer promptly assumes all of the
obligations hereunder of the Company in a writing delivered to Executive and
otherwise complies with the provisions hereof with regard to such assumption.
Upon such assignment and assumption, all references to the Company herein shall
be to the assignee entity or acquirer, as the case may be.
          (e) Successors; Binding Agreement; Third Party Beneficiaries. This
Agreement shall inure to the benefit of and be binding upon the personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees legatees and permitted assignees of the parties hereto.
In the event of the Executive’s death while receiving amounts payable pursuant
to Section 8(b) hereof, any remaining amounts shall be paid to Executive’s
estate.
          (f) Communications. For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given (i) when faxed or delivered, or (ii) two
(2) business days after being mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the final page of this Agreement, provided that all
notices to the Company shall be directed to the attention of the General
Counsel, or to such other address as any party may have furnished to the other
in writing in accordance herewith. Notice of change of address shall be
effective only upon receipt.
          (g) Withholding Taxes. The Company may withhold from any and all
amounts payable under this Agreement such Federal, state and local taxes, and
any other withholdings, as may be required to be withheld pursuant to any
applicable law or regulation.

26



--------------------------------------------------------------------------------



 



          (h) Survivorship. The respective rights and obligations of the parties
hereunder, including without limitation Section 11 hereof, shall survive any
termination of Executive’s employment to the extent necessary to the agreed
preservation of such rights and obligations.
          (i) Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
          (j) Headings. The headings of the sections contained in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any provision of this Agreement.
          (k) Executive’s Representation. Executive represents and warrants to
the Company that there is no legal impediment to him entering into, or
performing his obligations under this Agreement and neither entering into this
Agreement nor performing his service hereunder will violate any agreement to
which he is a party or any other legal restriction. Executive further represents
and warrants that in performing his duties hereunder he will not use or disclose
any confidential information of any prior employer or other person or entity.

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            Jacuzzi Brands, Inc.

      By:   Steven C. Barre                 Senior Vice President and General
Counsel     

                  By:   Alex P. Marini         Executive           

28



--------------------------------------------------------------------------------



 



         

EXHIBIT A

(a)   Cause. For purposes of this Agreement, the term “Cause” shall be limited
to an affirmative determination made by the Board of: (i) Executive’s refusal or
willful failure to perform his duties; (ii) Executive’s willful misconduct or
gross negligence with regard to the Company or its affiliates or their business,
assets or employees (including, without limitation, Executive’s fraud,
embezzlement or other act of dishonesty with regard to the Company or its
affiliates); (iii) Executive’s willful misconduct which has a material adverse
impact on the Company or its affiliates, whether economic, or reputation wise or
otherwise, as determined by the Board; (iv) Executive’s conviction of, or
pleading nolo contendere to, a felony or any crime involving fraud, dishonesty
or moral turpitude; (v) Executive’s refusal or willful failure to follow the
lawful written direction of the Board; (vi) Executive’s breach of a fiduciary
duty owed to the Company or its affiliates, including but not limited to
Section 10 hereof; (vii) the representations or warranties in Section 14(k)
hereof prove false; or (vii) any other breach by Executive of this Agreement
that remains uncured for thirty (30) days after written notice thereof is given
to Executive.

(b)   Change in Control. For purposes of this Agreement, the term “Change in
Control” shall mean the occurrence of any of the following (i) any “person” as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934 (“Act”) (other than Jacuzzi Brands, Inc., the Company, any trustee or other
fiduciary holding securities under any employee benefit plan of Jacuzzi Brands.
Inc. or the Company, or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of Common Stock of the Company), is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Act), directly or indirectly, of securities
of the Company representing fifty-one percent (51%) or more of the combined
voting power of the Company’s then outstanding securities; (ii) if the Company
is a public company, during any period of two (2) consecutive years, individuals
who at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (i), (iii), or
(iv) of this paragraph) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
the two-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute at least a majority of the
Board; (iii) a merger or consolidation of the Company with any corporation not
controlled by Jacuzzi Brands, Inc., other than a merger or consolidation which
would result in the voting securities of the

28



--------------------------------------------------------------------------------



 



    Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; provided, however, that a merger
or consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person acquires more than twenty-five percent
(25%) of the combined voting power of the Company’s then outstanding securities
shall not constitute a Change in Control of the Company; or (iv) the complete
liquidation of the Company or the consummation of the sale or disposition by the
Company of all or substantially all of the Company’s other than (x) the sale or
disposition of all or substantially all of the assets of the Company to a person
or persons who beneficially own, directly or indirectly, at least fifty percent
(50%) or more of the combined voting power of the outstanding voting securities
of the Company at the time of the sale or (y) pursuant to a spinoff type
transaction, directly or indirectly, of such assets to the stockholders of the
Company. Notwithstanding the foregoing, in no event shall a Change in Control be
deemed to have occurred, with respect to the Executive, if the Executive is part
of a purchasing group which consummates a transaction causing a Change in
Control. The Executive shall be deemed “part of a purchasing group” for purposes
of the preceding sentence if the Executive is or will be a direct or indirect
equity participant in the purchasing company or group.

(c)   Disability. For purposes of this Agreement, “Disability” shall mean by
reason of the same or related physical or mental illness or incapacity,
Executive is unable to carry out his material duties pursuant to this Agreement
for more than six (6) months in any twelve (12) month period.

(d)   Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence, without Executive’s express written consent of any of the following
circumstances: (i) any material demotion of Executive on or after September 1,
2006 from his position as President and Chief Executive Officer (except in
connection with the termination of Executive’s employment for Cause or due to
Disability or as a result of Executive’s death, or temporarily as a result of
Executive’s illness or other absence); (ii) a failure by the Company to pay
Executive’s Base Salary or incentive compensation in accordance with Sections 3
and 4 hereof that remains uncured for thirty (30) days after written notice
hereof is given to the Company; (iii) a relocation of the Executive’s office
location to a location more than thirty-five (35) miles from Executive’s then
current office location; (iv) a breach by the Company of its obligations under
this Agreement; or (v) a termination by the Executive which occurs during the
13th month following a Change in Control.

29